Citation Nr: 1720383	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-22 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to reimbursement for payment of educational assistance benefits under Chapter 30, Title 38, United States Code, for fees paid for an electrician test preparation course that was taken on September 2012 and Texas journeyman electrician tests that were taken on November 7, 2012 and March 29, 2013.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The Veteran had active service from January 1999 to May 2006.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from administrative decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in April 2013.  In these decisions, the RO denied reimbursement for the cost of an electrician test preparation course that was taken in September 2012; Texas journeyman electrician certification tests that were taken in November 2012 and March 2013; and an International Sports Science Association (ISSA) personal trainer certification test that was administered in May 2011.

In June 2015, the Board issued a decision denying entitlement to reimbursement for payment of educational assistance benefits under Chapter 30, Title 38, United States Code, for fees paid for the ISSA personal trainer certification test that was taken in May 2011.

In June 2015 and June 2016, the issues of entitlement to reimbursement for payment of educational assistance benefits for fees paid for the electrician test preparation course and Texas journeyman electrician certification tests were remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board finds that there has been substantial compliance with the Board's Remand and it may proceed with a decision at this time.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran took Texas journeyman electrician examinations on November 7, 2012 and March 29, 2013, the fees for which totaled $156.00.

2.  The Texas journeyman electrician examinations taken by the Veteran on November 7, 2012 and March 29, 2013 are certification examinations, are administered by the Texas Department of Licensing and Regulation, and are required to qualify to enter into, maintain, or advance in employment in the Veteran's approved profession of an electrician.  

3.  The examination preparatory course that the Veteran took on September 8, 2012, the fee for which was $249.00, is not a preparatory or training course that is required or used for admission to an institution of higher education or to a graduate school.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to full reimbursement under the provisions of Chapter 30, Title 38, United States Code, for fees which totaled $156.00 for the Texas journeyman electrician examinations administered on November 7, 2012 and March 29, 2013 have been met.  38 U.S.C.A. §§ 3001-3036, 3452, 3672, 3689 (West 2014); 38 C.F.R. §§ 3.102, 21.4250, 21.4268 (2016).

2.  The criteria for entitlement to full reimbursement under the provisions of Chapter 30, Title 38, United States Code, for the cost for the examination preparatory course that the Veteran took on September 8, 2012 have not been met.  38 U.S.C.A. §§ 3001, 3002, 3011-3036, 3452, 3689 (West 2014); 38 C.F.R. §§ 3.102, 21.4250, 21.4268, 21.7120, 21.7122 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  For educational assistance claims, the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 and 21.1032.  

Here, regarding the claim for reimbursement for fees paid for Texas journeyman electrician tests that were taken on November 7, 2012 and March 29, 2013, to the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required.

Regarding the claim for reimbursement for the cost of the electrician test preparation course that was taken on September 8, 2012, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The duties to notify and assist do not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the Veteran in substantiating this claim.  38 U.S.C.A. §§ 5103, 5103A; see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist would constitute harmless error.

II.  Analysis

The Veteran seeks reimbursement for payment of educational assistance benefits for fees paid for an electrician test preparation course that was taken on September 8, 2012 and Texas journeyman electrician certification tests that were taken on November 7, 2012 and March 29, 2013.

Chapter 30 of the MGIB provides VA educational assistance programs to assist in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001.  The applicable law provides that VA will provide educational assistance to an eligible veteran who is pursuing an approved program of education.  38 U.S.C.A. § 3014; 38 C.F.R. § 21.7110.  

A "program of education" is any curriculum or any combination of unit courses or subjects pursued at an educational institution which is generally accepted as necessary to fulfill requirements for the attainment of a predetermined and identified educational, professional, or vocational objective.  Such term also includes licensing and certification tests, the successful completion of which demonstrates an individual's possession of the knowledge and or skill required to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession, provided such tests and the licensing and credentialing organizations or entities that offers such tests are approved by the secretary in accordance with section 3689 of this title.  38 U.S.C.A. § 3452 (b) (West 2014). 

The amount VA may pay for a licensing or certification test is limited to the lowest of the following: (1) the fee charged for taking the test, (2) $2,000, or (3) the remaining amount of educational assistance to which the claimant is entitled.  38 U.S.C.A. § 3032 (f); 38 C.F.R. § 21.7142 (c).

VA will approve a program of education under Chapter 30, United States Code, if it meets the definition of a program of education under 38 C.F.R. § 21.7020 (b)(13) or (22) of this part, (3) the courses and subjects in the program are approved for VA training, and (4) the veteran is not already qualified for the objective of the program.  38 C.F.R. § 21.7110. 

Generally, VA will approve, and will authorize payment of educational assistance, for the individual's enrollment in any course or subject which a State approving agency has approved as provided in § 21.7220 and which forms a part of a program of education as defined in § 21.7020(b)(23).  Restrictions on this general rule are stated in § 21.7222(b).  38 U.S.C.A. §§ 3002 (3), 3452; 38 C.F.R. § 21.7120.  

VA will not pay educational assistance for an enrollment in any course that has not been approved by a State approving agency or by VA when that agency acts as a State approving agency.  38 U.S.C.A. §§ 3034, 3672; 38 C.F.R. §§ 21.7122 (a), 21.7220.  VA will not pay educational assistance for an enrollment in any course which is not part of a veteran's program of education unless the veteran is enrolled in refresher courses (including courses which will permit the veteran to update knowledge and skills or be instructed in the technological advances which have occurred in the veteran's field of employment), deficiency courses, or other preparatory or special education or training courses necessary to enable the veteran to pursue an approved program of education.  38 U.S.C.A. §§ 3002 (3), 3034, 3452(b); 38 C.F.R. § 21.7122 (b).

Generally, except for approval of the licensing and certification tests and the organizations or entities offering these tests that, as provided in § 21.4250(c)(2), are VA's responsibility, the Secretary of Veterans Affairs delegates to each State approving agency the authority, within the respective State approving agency's jurisdiction provided in § 21.4250(a), to approve licensing and certification tests and to approve the organizations or entities offering licensing and certification tests.  38 C.F.R. § 21.4268(a)(1) (2016).

If an educational institution offers a resident course in a State, only the State approving agency for the State where the course is being offered may approve the course for VA training.  38 C.F.R. § 21.4250(a)(1).  In addition, if an organization or entity offers a licensing or certification test and applies for approval of that test, only the State approving agency for the State where the organization or entity has its headquarters may approve the test and the organization or entity offering the test for VA payment.  38 C.F.R. § 21.4250(a)(6)(i).  If the organization or entity offering a licensing or certification test does not apply for approval, and a State or political subdivision of a State requires that an individual take the test in order to obtain a license, the State approving agency for the State where the license will be valid may approve the test for VA payment.  38 C.F.R. § 21.4250(a)(6)(ii).

In this case, the Veteran has been deemed eligible for Chapter 30 benefits in an approved program of education or training.  Thus, basic eligibility is not at issue.

In April 2013, the Veteran submitted an application reimbursement for licensing or certification test fees (VA Form 22-0803), requesting reimbursement for fees paid for the journeyman electrician examinations administered on November 7, 2012 and March 29, 2013.  

The Veteran's request for reimbursement was denied in April 2013 on the ground that the electrician test preparation course and Texas journeyman electrician tests are not licensing or certification tests that are approved by VA for reimbursement.  In his April 2013 notice of disagreement, the Veteran indicated that he is required by the Texas Department of Licensing and Regulation (TDLR), which he identified as the primary licensing agency in the State of Texas, to take the Texas journeyman electrician test.  Additionally, he reported that TDLR uses a company identified as PSI to administer the tests.

As noted, for MGIB benefits purposes, a "program of education" includes licensing or certification tests, the successful completion of which demonstrates an individual's possession of the knowledge or skill required to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession, provided such tests are approved by the Secretary in accordance with 38 U.S.C.A. § 3689.  38 U.S.C.A. § 3452(b).  

VA will reimburse the beneficiary for taking an approved licensing or certification test at the lower of the following amounts: (1) the fee charged by the organization offering the test; $2,000.00; or, an amount determined by multiplying the beneficiary's remaining months and days of entitlement to educational benefits by his or her monthly rate of basic educational assistance.  38 U.S.C.A. § 3532 (f).  

Further, no payment may be made for a licensing or certification test unless (1) the test has been approved under section 3672(b)(2)(B); (2) the Secretary determines that the test is required under Federal, State or local law or regulation for an individual to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession; or, (3) the test is generally accepted in accordance with relevant government, business, or industry standards, employment policies or hiring practices as attesting to a level of knowledge or skill required to qualify to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession.  38 U.S.C.A. § 3689 (b)(1). 

A licensing or certification test offered by a State, or a political subdivision of a State, is deemed to be approved.  38 U.S.C.A. § 3689 (b)(2).  See also 38 U.S.C.A. § 3672 (b)(2)(B) (noting that a licensure test offered by a Federal, State, or local government is deemed approved).  But see, 38 C.F.R. § 21.4250(a)(5) (requiring that, if a State or political subdivision of a State offers a licensing test, only the State Approving Agency (SAA) for the State where the license will be valid may approve the test for VA payment).

Here, the Veteran took the certification tests in furtherance of his objective of attaining employment as an electrician in the State of Texas.  The tests in question, are provided by the State of Texas, the TDLR, and must be passed in order to be licensed as an electrician.  See the September 2016 communications between the RO and SAA.

Affording the Veteran the benefit of the doubt, the Board finds that the Texas journeyman electrician examinations taken by the Veteran meet the criteria for "approved" licensure and certification testing under Chapter 30, Title 38, United States Code.  See 38 U.S.C.A. §§ 3672, 3689. 

In this regard, because, as noted, the certification tests are developed, administered, scored, and reported by the State of Texas, and because the evidence, including the Veteran's submissions and lay statements in support of his claim and the information from SAA establishes that the certification examinations taken by him were required to qualify to enter into, maintain, or advance in employment in the Veteran's approved profession.  See the September 2016 communications between the RO and SAA.  

The Board finds that the tests at issue are appropriately classified as "licensing or certification test[s] offered by a State, or a political subdivision of a State."  See 38 U.S.C.A. § 3689 (b)(1), (2).  As such, the journeyman electrician tests taken by the Veteran are deemed to be approved.  38 U.S.C.A. § 3672 (b)(2)(B), 3689(b)(2).  Thus, the Veteran is entitled to reimbursement in the amount of $156.00 for the fees for the Texas journeyman electrician examinations taken on November 7, 2012 and March 29, 2013.  The claim is granted to that extent.  

The Board finds that the Veteran is not entitled to reimbursement for the cost of the examination preparatory course that the Veteran took on September 8, 2012.  The record shows that the Veteran took the preparatory course to prepare for licensing examinations.  The cost of the preparatory course was $249.00.  However, the Board finds that the weight of the evidence shows that the preparatory or training course in question was not required or used for admission to an institution of higher education or to a graduate school, but the preparatory course was used for preparation for a licensing examination.  Thus, the preparatory course in question is not a "program of education" as defined by 38 U.S.C.A. § 3452(b) and reimbursement for the preparatory course in question is not permitted.  Thus, the claim for reimbursement for the cost of the examination preparatory course that the Veteran took on September 8, 2012, in the amount of $249.00, is denied.    


ORDER

Entitlement to reimbursement in the amount of $156.00, for costs related to the journeyman electrician examinations administered on November 7, 2012 and March 29, 2013 is granted. 

Entitlement to reimbursement in the amount of $249.00 for costs related to the examination preparatory course that the Veteran took on September 8, 2012 is denied.    




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


